DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/31/2021 & 12/20/2021 have been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a motivation to provide for a bi-directional clutch assembly in combination with the remainder of the structure set forth in claim 1, particularly in combination with the following features:
(a) “an outer race… defining first and second strut pockets; an inner race… defining ratchet teeth”
(b) “move the first active strut from its deployed position to its non-deployed position in response to movement of the first armature.. move the second active strut from its deployed position to its non-deployed position in response to movement of the second armature”
(c) “a first coil unit fixed to a stationary member… a second coil unit fixed to the stationary member”, and 
(d) “a first armature fixed for rotation with the outer race and being axially moveable between a non-actuated position and an actuated position… a second armature fixed for rotation with the outer race and being axially moveable between a non- actuated position and an actuated position”.

Kimes ‘505 discloses a bi-directional clutch assembly including features (b)-(d), but does not disclose feature (a) of inner and outer races of the clutch. Rather Kimes is an axially engaging clutch with axially facing races 14, 16, neither of which is “inner” or “outer” with respect to the other. Even if plate 16 were deemed the “outer” race due to the presence of the overhanging flange radially beyond plate 14, plate 16 has the ratchet teeth for the clutch, so it would not read on “an outer race… defining first and second strut pockets”.
Green et al. ‘941 discloses a selectable one-way clutch including features (a)-(b), but does not disclose features (c) or (d).  The frame that holds the actuators and coils (e.g. fig. 9) is mounted to the outer race, and therefore does not constitute being mounted to “a stationary member”.  Paragraph 2 states that the invention can be either a clutch or a brake. If the outer race were connected to the stationary member, then the coils would be “fixed to a stationary member”, but then the device would not be a “bi-directional clutch assembly” but rather a brake.  In addition, the actuators actuate radially rather than axially to change the engagement state of the pawls.
Kurosaki et al. ‘211 discloses a selectable one way clutch including feature (a) and an actuator moving axially in the “plunger axis direction” (fig. 3), but it is not a bi-directional clutch, nor does it contain plural actuators.
No motivation was found to combine these teachings in some manner to arrive at the claimed invention, absent hindsight.

Claims 13 and 16 are allowed for substantially the same reasons as claim 1, where the axially movable “armature” of claim 1 is instead recited as an axially shifting “actuator” instead.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659